Citation Nr: 0807428	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  95-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which, in pertinent part, denied 
entitlement to the above condition.  

The veteran's appeal was previously before the Board in 
November 2004 and May 2006, at which times the Board granted 
an increased disability rating of 40 percent for a low back 
disability, granted entitlement to service connection for 
asthma, and remanded the claim for TDIU for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination in September 2006.  
It was reported that a social and industrial survey had been 
ordered.  The report of this survey is not included in the 
claims folder.  As the survey is relevant to the claim for 
TDIU, VA has an obligation to obtain that evidence.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

On the September 2006 examination, the examiner opined that 
the veteran's service connected disabilities limited him to 
part-time sedentary employment.  There is no evidence that 
the veteran has experience in sedentary employment.  The 
veteran does not currently meet the percentage requirements 
for TDIU.  38 C.F.R. § 4.16(a) (2007).  

If the percentage requirements are not met, but the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service (Director) for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Board cannot grant 
a TDIU in the first instance without review by the Director.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  If, however, 
there is evidence that service connected disabilities render 
the veteran unemployable, the Board is required to remand the 
case for initial consideration by the Director.  Id.

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain the report of the social and 
industrial survey that was referenced in 
the September 2006, VA examination.

2.  Refer the claim for TDIU to the 
Director for consideration in accordance 
with 38 C.F.R. § 4.16(b).

3.  If TDIU remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





